DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive. The title merely recites “Adapter” and does not include any further details such as the inventive concept found in the independent claim.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, and 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakakibara et al. [US 2001/0017531].
With respect to claim 1, Sakakibara discloses an adapter configured to connect a battery and an electrical device to each other [30], the adapter comprising: a control board [41]; a battery-side terminal mounted on a first surface of the control board [t1-t4] and configured to be electrically connectable to the battery [50B]: and a device-side terminal mounted on a second surface of the control board [T1-T4] and configured to be electrically connectable to the electrical device [10], the second surface being opposite from the first surface [as depicted, i.e. left/bottom side opposite a right/top side].

With respect to claim 2, Sakakibara further discloses a battery mounting portion to which a battery-side mounting portion of the battery is to be detachably attached [52B with 38]: and a device mounting portion to which a device-side mounting portion of the electrical device is to be detachably attached [12 with 32], wherein the battery-side mounting portion of the battery is configured to be unattachable to the device-side mounting portion of the electrical device [as depicted, i.e. they are of different, incompatible configurations which is the exact purpose of the adapter to facilitate the connection between the battery and charger].

With respect to claim 3, Sakakibara further discloses wherein the electrical device is configured to be detachably attached to the adapter by being slid in a slide direction with respect to the adapter, and the battery-side terminal is disposed to be offset from the device-side terminal in the slide direction [Figs. 2, 7, and 14; both figures depict the electrical device being at an angle for the connection which equates to a sliding action for the attachment; further note fig. 2 discloses guides 14 to which the battery/adapter positively needs to be slid under to make a secure connection and fig. 7 discloses a fitting portion 12 to which the sliding of the connection would stop to enable secure connection].
With respect to claim 7, Sakakibara further discloses a housing which houses the control board [30], wherein the housing includes: a battery mounting surface to which the battery is to be attached [38, see also 438]; and a device mounting surface to which the electrical device is to be attached [32, see also 432], the device mounting surface being opposite from the battery mounting surface, and the battery mounting surface is inclined relative to the device mounting surface [as depicted, i.e. the battery mounting surface is on top and the device opposite on bottom thereby being in an inclined position].

With respect to claims 9 and 10, Sakakibara further discloses wherein the battery is configured to be detachably attached to the adapter by being slid with respect to the adapter, the battery-side terminal comprises a protrusion which protrudes from the battery mounting surface, the protrusion includes a distal surface located farthest from the battery mounting surface, and the distal surface is parallel to the battery mounting surface [Figs 2 and 14; note the claim corresponds to a guide that facilitates the connection by forming a groove which corresponds to the fitting portion 438; further note that this limitation can be more broadly read on with Fig.7 with the raised portion of 30 being considered a protrusion from the battery mounting surface and the top part being a distal parallel surface], wherein a front direction is defined as a direction in which the battery is slid to be attached to the adapter, the protrusion includes a rear surface, and the rear surface is perpendicular to the battery mounting surface [the guide shown at 14 and 438 meets this description as the guide hangs over the sliding direction in a perpendicular fashion to secure the equipment]. 

With respect to claims 11 and 12, Sakakibara further discloses the electrical device is configured to be detachably attached to the adapter by being slid with respect to the adapter, the device-side terminal comprises a protrusion which protrudes from the device mounting surface, the protrusion includes a distal surface located farthest from the device mounting surface, and the distal surface is parallel to the device mounting surface [Figs 2, 7, and 14; items 14, 32, and 432 all depict and describe the sliding type connection as detailed in claims 9 and 10 above but at the connection between the adapter and the device now], wherein a front direction is defined as a direction in which the adapter is slid to be attached to the electrical device, the protrusion includes a rear surface, and the rear surface is perpendicular to the device mounting surface [the guides shown meet this description as the guide hangs over the sliding direction in a perpendicular fashion to secure the equipment].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakakibara et al. [US 2001/0017531] as applied above, and further in view of Taga [US 2017/0294787].
With respect to claims 4-6, Sakakibara further discloses a housing which houses the control board [30], but fails to disclose water blocking walls and drain to facilitate water flow away/around the circuitry. 
Taga teaches a charger terminal and charger wherein a water blocking wall disposed inside a housing, wherein the housing includes an opening facing the battery and the water blocking wall is disposed to isolate the opening from the control board, wherein the housing includes a water blocking groove configured to receive water which has entered an inside of the housing from the opening and flows along the water blocking wall, and a distal end of the water blacking wall is disposed in the water blocking groove, and wherein the housing further includes a drain opening configured to drain water which has entered the inside of the housing from the opening to an outside of the housing, and the drain opening is disposed in the water blocking groove [Fig. 4, par. 0049; i.e. water drain holes and walls to allow water to drain around/away from the housing].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant claims to modify Sakakibara to include the water blocking wall and drain system in the adapter as taught by Taga for the benefit of protecting the internal circuitry from short circuits due to the elements/rain/moisture (i.e. when the power tool battery is used outside). 

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakakibara et al. [US 2001/0017531] as applied above.
With respect to claim 8, Sakakibara further discloses wherein the battery mounting surface is inclined relative to the device mounting surface of an angle that is larger than 0 degrees [as depicted] and although appears to be at a small angle fails to explicitly disclose the specific angle being smaller than or equal to 10 degrees. 
It would have been obvious to a person having ordinary skill in the art before the filing date of the instant invention to have modified Sakakibara such that the specific angle was between 0-10 degrees since the ordinary skilled person could achieve the desired angle without undue experimentation (limited/finite number of angles/possibilities to try). The benefit to including a small angle at the connection interface(s) would be to facilitate the sliding/ease of the device without providing danger of slipping/falling (as compared to a large angle). 

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakakibara et al. [US 2001/0017531] as applied above, and further in view of Brotto et al. [US 9,415,499].
With respect to claim 13, Sakakibara fails to discloses a display disposed on the battery mounting surface and configured to display information of the electrical device. However, Brotto teaches an adapter for facilitating connections between a battery and charger that includes a display disposed on the battery mounting surface and configured to display information of the electrical device [col. 5 lines 20-45].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant claims to modify Sakakibara to include the display on the adapter as taught by Brotto for the benefit of quickly and easily allowing the user to see visually information relating to the battery/charging process. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859